--------------------------------------------------------------------------------




AMENDMENT TO MASTER PROGRAM AGREEMENT
AMONG
LEASE EQUITY APPRECIATION FUND I, LP (“ASSIGNOR”)
AND
INFORMATION LEASING CORPORATION (“ASSIGNEE”)
AND
LEAF FINANCIAL CORPORATION (“SERVICER”)

        THIS AMENDMENT TO MASTER PROGRAM AGREEMENT (“Amendment”), dated as of
July 30, 2004, is by and among Lease Equity Appreciation Fund I, LP, a Delaware
limited partnership having a place of business at 49 Bancroft Mills, Unit P 15,
Wilmington, DE 19809 (“Assignor”), and National City Commercial Capital
Corporation f/k/a Information Leasing Corporation, an Ohio corporation having
its principal place of business at 995 Dalton Avenue, Cincinnati, Ohio 45203
(“Assignee”) and LEAF Financial Corporation, a Delaware corporation having its
principal place of business at 1845 Walnut Street, Suite 1000, Philadelphia,
Pennsylvania 19103 (“Servicer”).

WITNESSETH:

        WHEREAS, Assignor, Assignee and Servicer entered into a certain Master
Program Agreement (“Agreement”) dated as of 29th day of September, 2003; and

        WHEREAS, Assignor, Assignee and Servicer each wish to amend such
Agreement to modify certain provisions therein in accordance with the terms
hereof.

        NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending hereby to be legally bound, the parties hereby agree
as follows:


1. Section 6.3 shall be removed in its entirety and shall be replaced with the
following Section 6.3 as if the following were originally incorporated therein:


  Section 6.3 Repurchase or Substitution of Paper not in Default. Repurchase and
Substitution of Paper not in Default. With respect to each Lease Purchase
Transaction, Assignor shall have the option to repurchase any item of Paper for
the Repurchase Price (equal to the then Investment Balance) so long as the
amount of aggregate repurchases with respect to such Lease Purchase Transaction
in any calendar year does not exceed fifteen percent (15%) of the aggregate
Investment Balance as of January 1st of that year (provided that if the Closing
Date of a Lease Purchase Transaction is other than January 1st, the repurchase
percentage shall be prorated accordingly for the first calendar year). If the
aggregate of such repurchases exceeds the aforementioned annual limit with
respect to a Lease Purchase Transaction, then any subsequent repurchases with
respect to such Lease Purchase Transaction for that calendar year will be for
the Repurchase Price, calculated using the adjusted Discount Rate as described
in the definition of Repurchase Price. The Repurchase Price for any repurchase
hereunder shall be due and payable on the effective date of such repurchase.
There shall be no annual limit on the number or amount of substitutions made by
Assignor, provided however, each substitution is subject to the Assignee’s sole
discretion whether or not to agree to any such substitution. Any difference
between the Investment Balance of the Paper being substituted and the agreed
upon Advance for Leases which would be made with respect to the substitute
Paper, shall be cured with a cash settlement to Assignee or Assignor, as
appropriate, for the difference at the time of substitution. Upon receipt of
such payment and/or substitute Paper, Assignee shall reassign the repurchased or
substituted


Page 1 of 4

--------------------------------------------------------------------------------




  item of Paper, the applicable related Transaction Documents and Equipment to
Assignor on an As-Is basis without recourse or warranty by Assignee, except for
a warranty of retransfer of all interests received from Assignor free of any
liens and encumbrances created by or arising through Assignee. It is the express
intent of this section to allow Assignor to perform functions it deems as
necessary for marketing situations while giving the Assignee protection and
benefit from a global repurchase by Assignor.


2. The definition of Repurchase Price shall be removed in its entirety and shall
be replaced with the following definition as if the following were originally
incorporated therein:


  “Repurchase Price” shall mean the then Investment Balance with respect to the
affected item of Paper except that if the Paper is repurchased by Assignor
pursuant to, and in excess of the annual limitation set forth in, Section 6.3,
the Discount Rate shall be reduced by two and one-half percent (2.50%); unless
Assignee is awarded, after Assignee’s credit approval for the same Customer, a
new transaction at then current market rates in which case the Investment
Balance will be used as the Repurchase Price.


3. Section 3.7 shall be removed in its entirety and shall be replaced with the
following Section 3.7 as if the following were originally incorporated therein:


  Section 3.7 Reserves for Losses and Servicing. For each Lease Purchase
Transaction, Assignee and Assignor agree to establish a credit reserve equal to
the percentage of the Advance for Lease Transactions set forth in the Lease
Transaction Purchase Schedule (“Transaction Credit Reserve”) as of the Closing
Date and Assignee shall retain and hold back from the Advance for Lease
Transactions the percentage of the Advance for Lease Transactions set forth in
the Lease Transaction Purchase Schedule as a funded portion of the Transactional
Credit Reserve (“Transaction Holdback Amount”). The sum of all Transaction
Credit Reserves shall be the “Credit Reserve” and the sum of all Transactional
Holdback Amounts shall be the “Holdback Amount.” The Credit Reserve and Holdback
Amount shall be administered as follows:


  (a) The Assignee shall establish a special deposit account (“Holdback
Account”) with The Provident Bank in the name of the Assignee for the benefit of
the Assignor, into which the Assignee shall deposit each Transactional Holdback
Amount. Amounts in the Holdback Account shall earn interest at market rates for
the benefit of the Assignor.


  (b) Assignor shall have no right to withdraw funds from the Holdback Account
until all obligations of Assignor are satisfied per the terms of this Agreement
at which time all remaining funds in the Holdback Account shall be paid to
Assignor, provided that if the amount in the Holdback Account at the end of any
month is in excess of the Loss Liability Balance, as defined below, Assignee
shall remit the excess to Assignor within two business days after a written
request for such from Assignor.


  (c) Assignor shall be required to repurchase from Assignee all Losses, defined
in the next paragraph, up to an amount equal to the Credit Reserve. The purpose
of the Holdback Amount is to provide additional security to Assignee of the
payment obligations of Assignor under this Section 3.7.


  The Assignor shall pay to Assignee all actual credit losses (individually
“Loss”, collectively “Losses”) up to an amount equal to the then outstanding
Credit Reserve balance minus the then outstanding Holdback Amount (“Credit
Reserve Obligation”). Upon payment of a Loss by Assignor, the Credit Reserve
will be decreased by the amount paid by Assignor to Assignee for said Loss. Upon
payment of a Loss by Assignee using funds from the Holdback Account, the Credit
Reserve will be decreased by the amount paid from such account. Furthermore,
Assignor shall be required to bear the expense of the Credit Reserve Obligation
prior to Assignee using the Holdback Account to offset Losses (e.g. if the
Credit Reserve equals one hundred dollars ($100) and the Holdback Account equals
twenty dollars ($20), the Assignor shall be required to pay the first eighty
dollars ($80) of Loss(es) before the Holdback Account is used to offset any
remaining Losses). The Assignee may use funds from the Holdback Account, at its
sole discretion to offset Losses up to the then remaining Credit Reserve
balance, whether or not Assignor has paid the Credit Reserve Obligation. The
Assignee’s exercise of this right does not in any way reduce the Credit Reserve
Obligation hereunder and in cases where Assignor has not paid the amount(s) it
owes under the Credit Reserve Obligation, Assignee may


Page 2 of 4

--------------------------------------------------------------------------------




  request, and Assignor shall be obligated, to promptly replenish such amount to
the Holdback Account up to the amount(s) Assignor owes under the Credit Reserve
Obligation, however, Assignor is not obligated to pay, and Assignee is not
entitled to recover, for any Loss more than once and any payment from Assignor
not used to offset the accompanying Loss will be returned to Assignor. If
Assignee agrees to reduction of the Holdback Account for any Lease Purchase
Transaction as provided below, the appropriate adjustment to the Assignor’s
Credit Reserve Obligation shall be made. Notwithstanding any provision herein to
the contrary, Assignor’s aggregate liability for Losses shall not exceed the
Credit Reserve. To the extent that: (i) Assignor has advanced Payments relating
to Paper which subsequently becomes a Loss, all unreimbursed Payments advanced
by Assignor relating to such Loss (each an “Unreimbursed Advance” and
collectively “Unreimbursed Advances”); and (ii) the Holdback Account does not
have sufficient funds to pay the Loss, the Unreimbursed Advance shall be applied
towards Assignor’s obligation to pay Losses up to an aggregate amount equal to
the Credit Reserve. Assignee shall reimburse Assignor for all Unreimbursed
Advances to the extent that such Unreimbursed Advances would result in payment
by Assignor of more than the Credit Reserve.


  For purposes of this Section 3.7, a Loss for an item of Paper shall be deemed
to have occurred on the earlier of (i) one hundred twenty (120) days contractual
delinquency, or (ii) the date upon which the Equipment covered by such item of
Paper has been repossessed and disposed of by Assignor or Assignor determines
that such Equipment has no value for such purposes. The amount of the Loss shall
be an amount equal to the Investment Balance as of the date that such Loss is
determined to have occurred pursuant to the foregoing sentence.


Assignee and Assignor shall track all Losses reimbursed to Assignee, whether
from the Holdback Account, Unreimbursed Advances and/or Assignor directly
(collectively, the “Total Reimbursed Losses”). In the event a Loss occurs and
funds are subsequently collected through recovery, litigation, settlement or
sale of Equipment or similar means, such collected funds shall be distributed as
follows: a) first to reimburse the collecting party for reasonable out of pocket
expenses incurred with respect to the Loss; b) reimburse Assignee for any losses
sustained above the Credit Reserve; c) reimburse to the Holdback Account any
funds utilized from the Holdback Amount to pay a Loss (each a “Holdback
Reimbursement” and collectively, “Holdback Reimbursements”); and d) the
remaining funds to the Assignor. The Credit Reserve minus: (i) the Total
Reimbursed Losses, plus (ii) all Holdback Reimbursements shall equal Assignor’s
remaining liability for Losses at any time (the “Loss Liability Balance”).


  Six months after each Closing and on a quarterly basis thereafter, upon
written request from Assignor, Assignee will review the portfolio performance of
each Lease Purchase Transaction and may, at Assignee’s sole discretion, reduce
the required Holdback Amount. Such request shall not be reasonably denied and
will be based upon review of the pool performance and financial review of the
Assignor and any guarantor(s). Any such reduction will serve only to reduce the
Holdback Amount with no reduction to the Credit Reserve (i.e. the cash held as
security by Assignee for the Assignor’s obligations under the Credit Reserve
will be reduced).


4.     Section 3.9 shall be removed in its entirety and shall be replaced with
the following Section 3.9 as if the following were originally incorporated
therein:


  Section 3.9 No Cross-collateralization. The amounts represented by Credit
Reserve, whether in the form of the Holdback Account or otherwise, are available
for Assignee to apply at its sole discretion to any Loss suffered with respect
to a Lease Transaction Purchase Schedule (i.e. each Credit Reserve supports only
supports the Closing in which it was generated). The termination or expiration
of a Lease Transaction for which a contribution was made to the Credit Reserve
shall not, in itself, give rise to a reduction in the Holdback Account or Loss
Liability Balance.


Page 3 of 4

--------------------------------------------------------------------------------




5. MISCELLANEOUS


(a)         All of the terms, conditions and provisions of the Agreement not
herein modified shall remain in full force and effect. In the event a term,
condition or provision of the Agreement conflicts with a term, condition or
provision of this Amendment, the latter shall govern.


(b)         This Amendment shall be governed by and shall be construed and
interpreted in accordance with the laws of the State of Ohio other than any
conflict of law provision thereunder which would result in the application of
the substantive laws of any other jurisdiction.


(c)         This Amendment shall be binding upon and shall inure to the benefit
of the parties hereto and their respective heirs, successors and assigns.


(d)         This Amendment may be executed in several counterparts, each of
which shall constitute an original, but all which together shall constitute one
and the same agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written, but on the dates set forth under their
respective signatures.


Lease Equity Appreciation Fund I, LP   Information Leasing Corporation  
“Assignor”   “Assignee”     By: LEAF Financial Corporation  
By:___________________________   Its General Partner    By:
____________________________  Name: ________________________   
Name:__________________________  Title: _________________________   
Title:___________________________  Date: _________________________ 

Date:___________________________

LEAF Financial Corporation
“Servicer”

By:___________________________

Name:_________________________

Title:__________________________

Date:__________________________

--------------------------------------------------------------------------------


